Citation Nr: 0818784	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-14 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to death pension benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.  The appellant is the surviving spouse.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


        REMAND

The appellant seeks service connection for the cause of the 
veteran's death and death pension benefits.  A review of the 
record shows that the veteran died in October 2005.  The 
immediate cause of death was listed as sepsis and antecedent 
cause as pneumonia and abdominal carcinoid tumor.  Prior to 
his death, service connection for post-traumatic stress 
disorder (PTSD) was in effect.  The appellant asserts that 
service connection for the cause of the veteran's death is 
warranted because his PTSD deteriorated his physical health.  

A review of the record also discloses that the appellant has 
not been given Veterans Claims Assistance Act of 2000 (VCAA) 
notice.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any  
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  VCAA notice should also provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held, 
inter alia, that in the context of a claim for service 
connection for the cause of a veteran's death for the purpose 
of Dependency and Indemnity Compensation (DIC) benefits, the 
VCAA notice must include: (1) a statement of the 
disabilities, if any, for which a veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected disability; and (3) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a disability not yet 
service connected.  Hupp, 21 Vet. App. at 352-53.  

Accordingly, the appellant's case is REMANDED to the agency 
of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ must ensure that all 
notification and development action 
required by the VCAA is completed.  
Specifically, the AOJ must notify the 
claimant and the claimant's representative 
of any information and evidence not of 
record: (1) that is necessary to 
substantiate the appellant's claims; (2) 
that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) 
must ask the claimant to provide any 
evidence in her possession that pertains 
to the claims in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The VCAA notice must specifically include: 
(1) a statement of the disabilities for 
which the veteran was service connected at 
the time of his death; (2) an explanation 
of the evidence and information required 
to substantiate a DIC claim based on 
previously service-connected disability; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on disability not yet service 
connected.  Hupp, 21 Vet. App. at  352-53.  

2.  After the development requested above 
has been completed to the extent possible, 
the AOJ should readjudicate the matters on 
appeal.  If any benefit sought remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



